DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17, 19 and 21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Liu (US Patent Application Publication 2015/0181939 A1) teaches: “a pod 27, for use with an electronic smoking device (figure 1), comprising: a tank 25 containing a liquid (within 24); the tank 25 having an inner tube 23 extending centrally through the tank 25, a first end (23 towards 29) of the inner tube 23 sealed to a heater coil housing 29; a heater coil 28 in the heater coil housing 29, the heater coil 28 around a wick 26 for moving liquid (within 24) from the tank 25 towards the heater coil 28".
However, Liu fails to provide, teach or suggest: a mouthpiece attached to the tank; an absorbent material in the mouthpiece; and a passageway in the mouthpiece between the absorbent material.
Claims 2-12 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 13, Liu (US Patent Application Publication 2015/0181939 A1) teaches: “a pod 27, for use with an electronic smoking device (figure 1), comprising: a 
However, Liu fails to provide, teach or suggest: a passageway from a second end of the inner tube to the outlet; and first and second pieces of absorbent material in the mouthpiece, between the second end of the inner tube and the outlet, wherein vaporized liquid flows from the heater housing past the absorbent material to the outlet.
Claims 14-17 and 19 are dependent on claim 13 and are therefore allowable for the same reasons.  
As per claim 21, Liu (US Patent Application Publication 2015/0181939 A1) teaches: “a pod 27 for use with an electronic smoking device (figure 1), comprising: a tank 25 containing a liquid (within 24); an inner tube 23 extending centrally through the tank 25, a first end of the inner tube 23 sealed to a heater coil housing 29; a heater coil 28in the heater coil housing 29, the heater coil 28 around a wick 26".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.